IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 98-10977
                           Summary Calendar



CLYDE CHASE,

                                           Plaintiff-Appellant,

versus

U.S. BUREAU OF PRISONS,

                                           Defendant-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:97-CV-339-E
                       - - - - - - - - - -

                           September 2, 1999

Before JONES, BARKSDALE, and DENNIS, Circuit Judges.

PER CURIAM:*

     Clyde Chase appeals the grant of the defendant’s motion to

dismiss and for summary judgment in his action claiming that

prison officials and physicians were indifferent to his serious

medical needs.    Chase argues that the district court erred by

denying his motion to return his case to Connecticut; that the

district court erred by failing to notify him that he had 14 days

to respond to the defendant’s motion to dismiss or for summary

judgment; that he was not allowed to present evidence supporting


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-10977
                                 -2-

his claims; that the district court erred by construing his

complaint as raising official-capacity claims only; and that

officials and physicians were deliberately indifferent to his

serious medical needs.

     First, the district court did not err by denying Chase’s

motion to return his case to Connecticut.     Caldwell v. Palmetto

State Savings Bank of South Carolina, 811 F.2d 916, 919 (5th Cir.

1987).    Second, the district court need not have given Chase any

particularized notice regarding the defendant’s dispositive

motion.   Martin v. Harrison County Jail, 975 F.2d 192, 193 (5th

Cir. 1992).   Third, Chase has failed to brief his contention that

he was not allowed to present evidence.     Brinkmann v. Dallas

County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

Fourth, the summary judgment evidence demonstrated the absence of

any genuine issues of material fact regarding whether the prison

officials and physicians indicated in Chase’s amended complaint

were deliberately indifferent to his serious medical needs.       See

Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).    Any error

in failing to consider Chase’s amended complaint as raising

individual-capacity claims, see Affiliated Prof’l Home Health

Care Agency v. Shalala, 164 F.3d 282, 286 (5th Cir. 1999),

therefore is harmless.

     AFFIRMED.